J-S17028-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

CURTIS VEASLEY,

                            Appellant                No. 1162 WDA 2014


        Appeal from the Judgment of Sentence Entered June 30, 2014,
           In the Court of Common Pleas of Westmoreland County
             Criminal Division at No(s): CP-65-CR-0002731-2008


BEFORE: GANTMAN, P.J., SHOGAN, and FITZGERALD,* JJ.

MEMORANDUM BY SHOGAN, J.:                            FILED MARCH 24, 2015

       Curtis Veasley (“Appellant”) appeals from the judgment of sentence

entered on June 30, 2014, after a jury convicted him of burglary and

terroristic threats, and the trial court convicted him of persons not to

possess firearms. We affirm.

       The trial court summarized the facts and procedural history of this

case as follows:

              The charges in this matter arose from an incident that
       occurred in the city of Lower Burrell, Westmoreland County,
       Pennsylvania, on December 16, 2007. Sixteen year-old Nick
       Ruffner, a high school student, was sleeping on the couch in the
       living room of his stepgrandparents[’] home that morning when
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S17028-15


     he was awakened by a loud banging on the front door. The front
     door suddenly “busted open,” and “a guy with a gun came in,
     started pointing it at me and demanding where my step-dad
     Sonny was.” (TT 88, 90). This individual told Nick to tell him
     where his step-father was, or he would “pop” him. (TT 90).
     Nick testified that he was familiar with firearms, and described
     the gun as being a shiny chrome or silver pistol. (TT 90-91).
     Nick further related that the man stated that he was looking for
     Sonny because he had his vehicle, and that he kept pointing the
     gun at his head. Nick testified that he felt like he was going to
     die on the couch that day. (TT 92-93, 103). Nick immediately
     reported the incident to his g[r]andmother and the police, and
     he later identified [Appellant] as the individual who came into
     the house with the gun demanding to know where “Sonny” was.
     (TT 135-136). He also identified [Appellant] at trial. (TT 95-
     96).

            Detective Scott Cardenas of the Lower Burrell Police
     Department testified that he responded to the Smith residence in
     Lower Burrell on December 16, 2007.           (TT 122-123).    He
     testified that he observed that the front door and door jam[b]
     were broken out as if the door had been forced. (TT 130-131).
     He interviewed Nick Ruffner and entered a description of the
     BOLO (be on the lookout) for an individual meeting the
     description provided to him. The next morning, Det. Cardenas
     was contacted by neighboring New Kensington Police
     Department and was advised that a person matching that
     description was looking for Sonny Smith in New Kensington, that
     a Kay Veasley had filed a report of a stolen vehicle, and that
     [Appellant] was Kay Veasley’s husband. Det. Cardenas then
     prepared a photo lineup that included [Appellant’s] photo, and
     Nick Ruffner later identified [Appellant] as the gun-wielding man
     who broke through the front door of his grandparents[’] house
     on the morning of December 16, 2007. (TT 133-136).

           [Appellant’s] attorney suggested that, because [Appellant]
     believed that Sonny Smith had stolen his wife’s car several hours
     before he entered the Smith residence his entry into that
     residence was justified.2 (TT 147-148). Defense counsel argued
     that [Appellant] was searching for Sonny Smith in an attempt to
     recover the vehicle, and that he had no intent to commit a crime
     in the Smith residence or to terrorize Nick Ruffner.



                                   -2-
J-S17028-15


            2
               [Appellant] elected not to testify at trial; however,
            the fact of the alleged theft of Kay Veasleys’ [sic]
            vehicle and the report that was made to the New
            Kensington Police Department were admitted by
            stipulation. (TT 154-155).

Trial Court Opinion, 9/23/14, at 2–4 (footnote 1 omitted).

      Following his conviction, Appellant was sentenced to incarceration for

an aggregate term of five to ten years plus costs and fines.           This timely

appeal followed. Appellant and the trial court complied with Pa.R.A.P. 1925.

      On appeal, Appellant presents the following questions for review:

      1. Did the trial court err and commit an abuse of discretion
      in refusing to provide a jury instruction on Justification
      pursuant to 18 Pa.C.S.A. 507 (a)(2) in this case?

      2. Did the Commonwealth introduce sufficient evidence at
      trial to establish the requisite element of the crime of
      Burglary “with intent to commit a crime therein” to justify
      the conviction and sentencing at that charge, where the
      Defendant forcibly entered the residence of a third party
      who had stolen his vehicle, seeking its return?

      3. Did the Commonwealth introduce sufficient evidence at
      trial to establish the requisite element of the crime of
      Terroristic Threats “intent to terrorize” to justify the
      conviction and sentencing at that charge?

      4. Did the Commonwealth introduce sufficient evidence at
      trial to establish the requisite elements of the crime of
      Possession of a Firearm by a Convict to justify the
      conviction at that count, where the firearm allegedly used
      in the incident at issue was never found?

      5. Was the weight of the evidence in regard to the crimes
      charged, given the facts establishing entrapment, sufficient
      to overcome the Commonwealth’s burden to disprove
      Justification and sustain those convictions?

Appellant’s Brief at 1.

                                     -3-
J-S17028-15


      Appellant’s first question challenges the trial court’s refusal to instruct

the jury on the use of force in defense of property.           “In reviewing a

challenge to the trial court’s refusal to give a specific jury instruction, it is

the function of this Court to determine whether the record supports the trial

court’s decision.” Commonwealth v. Buterbaugh, 91 A.3d 1247, 1257

(Pa. Super. 2014), appeal denied, 104 A.3d 1 (Pa. 2014) (quoting

Commonwealth v. Thomas, 904 A.2d 964, 970 (Pa. Super. 2006) (citation

and brackets omitted)).    “It has long been the rule in this Commonwealth

that a trial court should not instruct the jury on legal principles which have

no application to the facts presented at trial.” Id. at 1257 (citing

Commonwealth v. McCloskey, 656 A.2d 1369, 1374 (Pa. Super. 1995)

(citation omitted)).

      Appellant requested a jury instruction based on 18 Pa.C.S. § 507,

which reads, in relevant part, as follows:

      (a) Use of force justifiable for protection of property.--The
      use of force upon or toward the person of another is justifiable
      when the actor believes that such force is immediately
      necessary:

                                     * * *

         (2) to effect an entry or reentry upon land or to retake
         tangible movable property, if:

            (i) the actor believes that he or the person by whose
            authority he acts or a person from whom he or such
            other     person   derives    title  was    unlawfully
            dispossessed of such land or movable property and is
            entitled to possession; and


                                      -4-
J-S17028-15


              (ii) (A) the force is used immediately or on
              fresh pursuit after such dispossession; or

              (B) the actor believes that the person against
              whom he uses force has no claim of right to
              the possession of the property and, in the case
              of land, the circumstances, as the actor
              believes them to be, are of such urgency that
              it would be an exceptional hardship to
              postpone the entry or reentry until a court
              order is obtained.

                                   * * *

     (c) Limitations on justifiable use of force.--

        (1) The use of force is justifiable under this section only if
        the actor first requests the person against whom such
        force is used to desist from his interference with the
        property, unless the actor believes that:

           (i) such request would be useless;

           (ii) it would be dangerous to himself or another
           person to make the request; or

           (iii) substantial harm will be done to the physical
           condition of the property which is sought to be
           protected before the request can effectively be
           made.

18 Pa.C.S. § 507 (emphasis in text supplied).

     Appellant argues that a justification jury instruction was appropriate

because “he only entered the residence at issue to lawfully protect and

retrieve his motor vehicle that had been stolen.”      Appellant’s Brief at 4.

Contrarily, the Commonwealth argues, “It is clear from the language of

§ 507 that an immediate return is contemplated” and that “the immediacy

and fresh pursuit had staled” in this case. Commonwealth’s Brief at 7 (citing

                                    -5-
J-S17028-15


Commonwealth v. Emler, 903 A.2d 1273 (Pa. Super. 2006) (instructing

that there must be evidence of immediate necessity to recover property for

jury instruction)).

        Quoting section 507, the trial court disposed of Appellant’s challenge

with the following analysis:

        Other than the stipulation that a report had been made to the
        New Kensington Police by Kay Veasley regarding the theft of her
        motor vehicle, there was no evidence presented by [Appellant]
        that supported the defense of justification as it related to
        protection of property. Furthermore, [Appellant’s] actions were
        not taken immediately after the alleged theft of the motor
        vehicle by Sonny Smith. That incident was to have occurred at
        approximately 4:30 a.m. on December 16, 2007 in the City of
        New Kensington. [Appellant’s] entry into the Smith residence in
        the City of Lower Burrell occurred after day light on that same
        day, hours after the alleged theft of the motor vehicle. . . .
        Because there was no evidence presented at trial to support the
        defense of justification, it was not error to deny that requested
        instruction. It is also clear, however, that even had [Appellant]
        elected to take the stand and testify as to his version of events,
        the trial court did not err in determining that the proffered
        defense did not meet the criterial necessary to invoke 18 Pa.C.S.
        §507.

Trial Court Opinion, 9/23/14, at 10–11.

        Our review of the record confirms support for the trial court’s refusal

to instruct the jury on the justification defense.   Buterbaugh, 91 A.3d at

1257.     The fact that Appellant forcibly entered the Smith residence and

threatened Nick Ruffner, a juvenile (“the victim”), four hours after the

alleged theft of Appellant’s wife’s vehicle indicates he did not “believe[] force

[was] immediately necessary” to retake the stolen vehicle, nor did he use

the force “immediately or on fresh pursuit” after the vehicle was stolen. 18

                                      -6-
J-S17028-15


Pa.C.S. § 507(a)(2)(ii)(A). Thus, we conclude that Appellant’s defense-of-

property argument lacks merit.

      Appellant’s     second,   third,   and   fourth   questions   challenge   the

sufficiency of the evidence supporting his convictions for burglary, terroristic

threats, and persons not to possess firearms. We reiterate that:

      when reviewing a challenge to the sufficiency of the evidence,
      we must determine whether the evidence admitted at trial, and
      all reasonable inferences derived therefrom, when viewed in the
      light most favorable to the Commonwealth as verdict-winner,
      supports all of the elements of the offense beyond a reasonable
      doubt. In making this determination, we consider both direct
      and circumstantial evidence, cognizant that circumstantial
      evidence alone can be sufficient to prove every element of an
      offense. We may not substitute our own judgment for the jury’s,
      as it is the fact-finder’s province to weigh the evidence,
      determine the credibility of witnesses, and believe all, part, or
      none of the evidence submitted.

Commonwealth v. Sanchez, 82 A.2d 943, 972 (Pa. 2013) (internal

citations omitted).

      With regard to his burglary conviction, Appellant contends that the

Commonwealth failed to prove the requisite element of intent to commit a

crime. Appellant’s Brief at 8. The Commonwealth responds that intent can

be inferred from “the totality of circumstances” and that it was not required

to “specify which crime [Appellant] intended to commit upon entry.”

Commonwealth’s Brief at 9.

      A person is guilty of burglary if he enters a building or occupied

structure with intent to commit a crime therein, unless the premises are at

the time open to the public or the actor is licensed or privileged to enter. 18


                                         -7-
J-S17028-15



Pa.C.S. § 3502(b)).         “Thus, to prevail on a burglary charge, the

Commonwealth is required to prove beyond a reasonable doubt that the

offender   entered    the   premises   with    the   contemporaneous   intent   of

committing a crime therein, at a time when he or she was not licensed or

privileged to enter.” Sanchez, 82 A.2d at 972 (citation omitted).

      The trial court disposed of Appellant’s second claim of error with the

following analysis:

      While [Appellant] did not challenge much of the evidence
      presented, he did maintain that the Commonwealth had failed to
      establish an essential element of the charge of Burglary, namely,
      that he entered the Smith residence with the intent to commit a
      crime therein.

                                       * * *

      “The specific intent to commit a crime necessary to establish the
      intent element of burglary may be found in a defendant’s words
      or conduct, or from the attendant circumstances together with
      all reasonable inferences therefrom.” Commonwealth v. Eck,
      439 Pa.Super. 530, 540–541, 654 A.2d 1104, 1108–1109
      (Pa.Super. 1995), citing Commonwealth v. Tingle, 275
      Pa.Super. 489, 419 A.2d 6 (1980) and Commonwealth v.
      Madison, 263 Pa.Super. 206, 397 A.2d 818 (1979). Futher,

            the Commonwealth is not required to specify what
            crime a defendant, who is charged with burglary (or
            attempted burglary), was intending to commit.
            Commonwealth v. Von Aczel, 295 Pa.Super. 242,
            441 A.2d 750 (1981). Further, the Commonwealth
            need not prove the underlying crime to sustain a
            burglary conviction. Commonwealth v. Lease, 703
A.2d 506 (Pa.Super. 1997) (burglary conviction
            affirmed where defendant was acquitted of the
            underlying crimes of theft and receiving stolen
            property because the factfinder could have
            determined that the defendant entered the residence

                                       -8-
J-S17028-15


           with the intent to steal but did not consummate the
           theft after entry.) See also, Commonwealth v.
           Alston, 539 Pa. 202, 651 A.2d 1092, 1095 (1994)
           (Commonwealth is not required to allege or prove
           what particular crime the defendant intended to
           commit after entry into a residence.

     Commonwealth v. Brown, 886 A.2d 256, 260 (Pa.Super.
     2005).

            In this case, the Commonwealth did not specify what crime
     [Appellant] intended to commit in the Smith residence. It was
     only necessary that the Commonwealth prove beyond a
     reasonable doubt that he intended to commit some crime.
     Viewing the evidence in its entirety in a light most favorable to
     the Commonwealth as verdict winner, it is clear that the
     Commonwealth sustained its burden. [Appellant] suggested that
     Sonny Smith had stolen Kay Veasley’s car earlier that morning
     and that he had no criminal intent in entering the residence, but
     that he was merely trying to retrieve her property. The evidence
     presented at trial . . . and the reasonable inferences therefrom
     was sufficient to allow the jury to conclude beyond a reasonable
     doubt that [Appellant], who broke through the closed and locked
     front door of a private residence of a third party, brandishing a
     firearm, pointing it at the head of a juvenile who had been
     sleeping on a nearby couch, and demanding to see Sonny Smith,
     had the intent to commit a crime within that residence. The
     evidence was therefore sufficient to sustain the jury’s verdict of
     guilty as to the charge of burglary.

Trial Court Opinion, 9/23/14, at 3–5.

     Upon review of the record, we discern no error in the trial court’s

conclusion that the Commonwealth sustained its burden of proving beyond a

reasonable doubt the intent element of burglary. The record indicates that

Sonny Smith allegedly stole Appellant’s wife’s vehicle at 4:30 in the morning

on December 16, 2007. Armed with a pistol, Appellant went to the home of

Sonny Smith four hours later to recover the vehicle. Appellant forcibly broke


                                    -9-
J-S17028-15


into the home, brandished a pistol in front of the victim, pointed the weapon

at the victim’s head, threatened to “pop” him, and then left. The totality of

these circumstances supports a reasonable inference, if believed by the jury,

that Appellant entered Smith’s residence with intent to commit a crime

therein.    Exercising its prerogative as the fact finder, the jury chose to

accept this inference as true. We may not substitute our judgment for the

jury’s.    Sanchez, 82 A.2d at 972.     Appellant’s first sufficiency challenge

lacks merit.

      Appellant’s second sufficiency attack is on the intent element of

terroristic threats. “A person commits the crime of terroristic threats if the

person communicates, either directly or indirectly, a threat to: (1) commit

any crime of violence with intent to terrorize another[.]”          18 Pa.C.S.

§ 2706(a). Given this definition:

      the Commonwealth must prove that 1) the defendant made a
      threat to commit a crime of violence, and 2) the threat was
      communicated with the intent to terrorize another or with
      reckless disregard for the risk of causing terror. The harm
      sought to be avoided is the psychological distress that follows an
      invasion of the victim’s sense of personal security.
      Consequently, neither the defendant’s ability to carry out the
      threat nor the victim’s belief that it will be carried out is an
      essential element of the crime. Moreover, it is unnecessary for
      an individual to specifically articulate the crime of violence which
      he or she intends to commit where the type of crime may be
      inferred from the nature of the statement and the context and
      circumstances surrounding the utterance of the statement.




                                     - 10 -
J-S17028-15


Commonwealth v. Sinnott, 976 A.2d 1184, 1188 (Pa. Super. 2009),

reversed on other grounds, 30 A.3d 1105 (Pa. 2011) (internal quotation

marks and citations omitted).

      According to Appellant, his remark to the victim, “don’t make me pop

you,” was a spur-of-the-moment threat and not the proper basis for

conviction.   Appellant’s Brief at 8–9 (citing Commonwealth v. Kidd, 442
A.2d 826 (Pa. Super. 1982), and Commonwealth v. Anneski, 525 A.2d
373 (Pa. Super. 1987)).      Distinguishing Appellant’s case authority, the

Commonwealth points to the lack of evidence that Appellant and the victim

were arguing before Appellant made the threat.          The Commonwealth

contends there was no evidence that Appellant’s actions were anything other

than a threat of homicide or assault if the victim did not cooperate with

locating Sonny Smith. Commonwealth’s Brief at 10.

      Upon consideration of the victim’s testimony, the trial court found

Appellant’s claim unsustainable:

      The evidence presented at trial established that [Appellant]
      broke through the closed and locked front door of a private
      residence of a third party, brandished a firearm, pointed it at a
      juvenile who had been sleeping on a nearby couch, demanded to
      see Sonny Smith and, all the while pointing a handgun at the
      head of the juvenile, told [the victim], “Don’t make me pop you.”
      [The victim] testified that he thought that he was going to die
      that day. This evidence is clearly sufficient to support the
      verdict of guilty as to the charge of terroristic threats.

Trial Court Opinion, 9/23/14, at 5–6 (citing Commonwealth v. Kane, 10
A.3d 327 (Pa. Super. 2010)). We agree.


                                   - 11 -
J-S17028-15


      With regard to Appellant’s assertion that he never intended to evoke

terror, “we need only look to the language of the statute to discern that a

defendant need not harbor the specific intent to terrorize his victim—the

elements of the offense are established so long [as] the evidence shows

even ‘reckless disregard’ for the risk of causing terror.” Sinnott, 976 A.2d

at 1188 (citing 18 Pa.C.S. § 2706(a)(3)). Here, Appellant broke through the

closed, locked door of a private residence where the victim was sleeping on

a couch, approached the victim wielding a pistol, pointed the weapon at the

victim’s head saying, “[T]ell[] me where your step-dad Sonny is or I’m going

to pop you one.” N.T., 2/5/14, at 90. The victim recalled, “I felt like I was

going to die on the couch that morning.” Id. at 93. Regardless of whether

Appellant intended to place his victim in terror, the testimony establishes

that the victim feared being shot and killed. Thus, Appellant’s conduct could

and did violate the victim’s “sense of personal security.” Sinnott, 976 A.2d

at 1188. Even if Appellant did not intend that result, his failure to recognize

that conduct so extreme would provoke the victim’s obvious fear of injury or

death can only be characterized as reckless disregard.        Accordingly, we

conclude the evidence was sufficient to establish Appellant’s intent and

culpability under the “reckless disregard” standard of section 2706.

      Appellant’s assertion that his conduct consisted merely of “spur-of-the-

moment threats” is also futile. We recognize that “[s]ection 2706 ‘was not

designed to penalize spur-of-the-moment threats that arise out of anger in


                                    - 12 -
J-S17028-15


the   course   of   a   dispute.’”   Sinnott, 976 A.2d   at   1189   (quoting

Commonwealth v. Hudgens, 582 A.2d 1352, 1358 (Pa. Super. 1990)

(citing 18 Pa.C.S. § 2706, Official Comment)). “Nevertheless, ‘being angry

does not render a person incapable of forming the intent to terrorize.’” Id.

(quoting Commonwealth v. Walker, 836 A.2d 999, 1001 (Pa. Super.

2003)). Even if it did, we discern no support in the record for a conclusion

that Appellant’s actions were, in fact, “spur-of-the-moment.”       Indeed, the

record establishes that Appellant waited four hours before he began

searching for Sonny Smith, broke into the locked residence brandishing a

weapon, threatened the victim, and then left. As we observed in Sinnott:

      Unlike those cases in which passions ignite in a quick and heated
      exchange of words over deeply emotional matters, see
      Anneski, 525 A.2d at 376 (finding evidence insufficient where
      defendant threatened to shoot victim in response to victim’s
      threat to run over defendant’s children with her car), the record
      here does not establish circumstances sufficient to negate the
      intent to terrorize suggested by [Appellant’s] . . . conduct.

Sinnott, 976 A.2d at 1189. To the extent that Appellant had no legitimate

quarrel with the victim who had been asleep on a couch, Appellant’s action

of breaking into a locked private residence early in the morning, pointing a

weapon at the victim’s head, and stating, “[T]ell[] me where your step-dad

Sonny is or I’ll pop you one,” provides “a strong circumstantial inference that

his intent fell squarely within the range prohibited by the statute.”        Id.

Thus, we conclude that Appellant’s second sufficiency challenge lacks merit.




                                       - 13 -
J-S17028-15


      We note Appellant’s passing argument that the terroristic-threat

charge should be dismissed pursuant to 18 Pa.C.S. § 3502(d). Appellant’s

Brief at 9.   That statute provides that “[a] person may not be sentenced

both for burglary and for the offense which it was his intent to commit after

the burglarious entry or for an attempt to commit that offense, unless the

additional offense constitutes a felony of the first or second degree.”     18

Pa.C.S. § 3502(d). In disposing of this claim, we agree with the

Commonwealth that “[t]he jury was free to find that any crime could have

served as the basis for the burglary.”        Commonwealth’s Brief at 11.

Appellant arrived at the Smith residence armed with a pistol, searching for

Sonny   Smith,   and determined     to   recover   his wife’s stolen vehicle.

Appellant’s conduct supports myriad reasonable inferences regarding what

crime he intended to commit when he broke into the Smith residence. As

the Commonwealth observed, “Given [Appellant’s] actions on the morning of

December 16, 2007, the crimes could have ranged from homicide, assault,

theft, terroristic threats, recklessly endangering another person, and so on.”

Id. Thus, we reject Appellant’s argument that his burglary conviction should

be dismissed.

      Appellant’s third sufficiency challenge is to the evidence sustaining his

conviction by the trial court for persons not to possess firearms, 18 Pa.C.S.

§ 6105(c)(2). Appellant stipulated at trial—and concedes on appeal—that he

qualifies as a person not to possess firearms given his prior drug conviction.


                                    - 14 -
J-S17028-15


Appellant’s Brief at 10. He contends, however, that “there is no proof in this

prosecution that he possessed an actual ‘firearm’ as required by that

statute.” Id. In response, the Commonwealth asserts that, although “[n]o

firearm was recovered or entered into evidence,” the victim’s testimony was

sufficient to establish the only question for the jury: “whether [Appellant]

was     in   possession    of    a   firearm   on   the   date   of   the   incident.”

Commonwealth’s Brief at 12 (citing Commonwealth v. Robinson, 817
A.2d 1153 (Pa. Super. 2003)).

       According to the trial court:

       [the victim] testified credibly that the weapon he saw in
       [Appellant’s] hand “was a pistol.” (TT 90). He also testified that
       he was familiar with guns, and he knew that it was real. (TT
       91). He described the gun as being shiny, either silver or
       chrome. (TT 90). The term “Firearm” has been defined by our
       legislature as “any pistol or revolver with a barrel length less
       than 15 inches, any shotgun with a barrel length less than 18
       inches or any rifle with a barrel length less than 16 inches, or
       any pistol, revolver, rifle or shotgun with an overall length of less
       than 26 inches.        The barrel length of a firearm shall be
       determined by measuring from the muzzle of the barrel to the
       face of the closed action, bolt or cylinder, whichever is
       applicable.” 18 Pa.C.S.A. § 6102. As is often the case, the
       police did not recover a weapon from [Appellant], nor was the
       weapon left at the scene. However, [the victim] testified that he
       is familiar with firearms and he was sure that what he saw was a
       firearm. (TT 106). The special interrogatory posed to the
       jury,[1] which was phrased as requested by [Appellant],
____________________________________________


1
    The special interrogatory read as follows:

       Regardless of your verdict at Count 1 and/or Count 2,
       please answer the following question:
(Footnote Continued Next Page)


                                          - 15 -
J-S17028-15


      specifically included the statutory definition of “firearm.”   The
      jury answered in the affirmative.

                                           * * *

      The jury having answered the special interrogatory in the
      affirmative, this court then found [Appellant] guilty at Count 3.
      Viewing the evidence in the light most favorable to the
      Commonwealth as verdict winner, the evidence was sufficient to
      sustain the guilty verdict on the Firearms Act violation, 18
      Pa.C.S. §6105(c)(2).

Trial Court Opinion, 9/23/14, at 6–7.

      Upon review, we discern no basis for disturbing the trial court’s

conclusion.     Believing the victim’s testimony, the jury acted within its

purview to find that Appellant possessed a gun during the burglary. Verdict,

2/6/14. That finding and Appellant’s prior drug conviction provide sufficient

evidence to sustain Appellant’s conviction of persons not to possess

firearms.     18 Pa.C.S. § 6105(c)(2); accord Robinson, 817 A.2d at 1162

(“[Victim] testified that all three attackers possessed handguns. This is all

that is necessary. That no gun was found on Appellant a half-hour or more

after the robbery is not dispositive of the sufficiency of the evidence.”).

Appellant’s contrary argument fails.


                       _______________________
(Footnote Continued)

              Do you find beyond a reasonable doubt that the
              Defendant possessed a firearm on December 16,
              2007 on Fairview Drive in the City of Lower Burrell?

Verdict Sheet, 2/6/14 (statutory definition of firearm omitted).




                                           - 16 -
J-S17028-15


      Lastly, Appellant claims he is entitled to a new trial because “the great

weight of the evidence at trial support[s] a conclusion that [he] entered the

residence of the car thief Sonny Smith to rightfully retrieve his wife’s stolen

vehicle.” Appellant’s Brief at 11. In response, the Commonwealth defers to

the trial court’s conclusion that Appellant has waived this challenge.

Commonwealth’s Brief at 14.

      A weight of the evidence claim must be preserved either in a
      post-sentence motion, by a written motion before sentencing, or
      orally prior to sentencing. Failure to properly preserve the claim
      will result in waiver, even if the trial court addresses the issue in
      its opinion.

Commonwealth v. Thompson, 93 A.3d 478, 490 (Pa. Super. 2014)

(quoting Commonwealth v. Lofton, 57 A.3d 1270, 1273 (Pa. Super.

2012)) (internal citations omitted).

      The trial court addressed Appellant’s weight claim as follows:

            [Appellant] has raised for the first time on appeal a
      challenge to the weight of the evidence.

            A weight of the evidence claim must be preserved
            either in a post-sentence motion, by a written
            motion before sentencing, or orally prior to
            sentencing. Pa.R.Crim.P. 607; Commonwealth v.
            Priest, 18 A.3d 1235, 1239 (Pa.Super.2011).
            Failure to properly preserve the claim will result in
            waiver, even if the trial court addresses the issue in
            its opinion. Commonwealth v. Sherwood[,] 603
Pa. 92, 982 A.2d 483, 494 (Pa. 2009).

      Commonwealth v. Lofton, 57 A.3d 1270, 1273 (Pa.Super.
      2012).

            [Appellant] did not file post-sentence motions in this case,
      nor did he raise a challenge to the weight of the evidence orally

                                       - 17 -
J-S17028-15


     or in writing prior to sentencing. For these reasons, he has
     waived his right to challenge the weight of the evidence on
     appeal.4
           4
             [Appellant], through counsel, did raise an oral
           motion for acquittal at the close of the
           Commonwealth’s case, which was denied by this
           court on the record.

Trial Court Opinion, 9/23/14, at 11–12.

     Upon review, we agree with the trial court’s analysis and, adopting it

as our own, conclude that Appellant’s weight claim is waived.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/24/2015




                                   - 18 -
                                                                                             Circulated 03/12/2015 09:21 AM
                                                                             '--

        IN THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY,
                   PENNSYLVANIA - CRIMINAL DIVISION


COMMONWEALTH OF PENNSYLVANIA

                          VS.
                                                              )
                                                              )
                                                              )
                                                                                                             t
                                                              )       No.          2731 C 2008
              CURTIS VEASLEY,                                 )
                                                              )
                                            Defendant.        )


            OPINION OF THE COURT ISSUED PURSUANT TO PA.R,A.P. 1925

        The Defendant, Curtis Veasley, was found guilty of Burglary (18 Pa.C.S. §3502(a» and

Terroristic Threats (18 Pa.C.S. §2706(a)(I» following a jury trial. He was also found guilty by

the court of Person Not to Possess a Firearm (18 Pa.C.S. §6105(c)(2». He was sentenced on June

30, 2014 to a total period of five to ten years incarceration, and related costs and fines.                   This

appeal timely followed.



FACTS:

        The charges in this matter arose from an incident that occurred in the city of Lower

Burrell, Westmoreland County, Pennsylvania, on December 16, 2007. Sixteen year-old Nick

Ruffiler, a high school student" was sleeping on the couch in the living room of his step·

grandparents' home that morning when he was awakened by a loud banging on the front door.

The front door suddenly "busted open," and "a guy with a gun came in, started pointing it at me

and demanding where my step-dad Sonny was." (TT 88, 90).1 This individual told Nick to tell

him where his step-father was, or he would "pop" him, (TT 90). Nick testified that he was

familiar with firearms, and described the gun as being a shiny chrome or silver pistol. (TT 90-

I Numerals in parenthesis preceded by the letters "IT' refer to specific pages of the transcript of the testimony
presented in the trial of this matter on February 4-6, 2014 before this court, and made a part of the record herein,


                                                         1
                                                                                                  Circulated 03/12/2015 09:21 AM



91). Nick further related that the man stated that he was looking for Sonny because he had his

vehicle, and that he kept pointing the gun at his head. Nick testified that he felt like he was

going to die on the couch that day. (IT 92-93, 103). Nick immediately reported the incident to

his grandmother and the police, and he later identified the defendant Curtis Veasley ("Veasley")

as the individual who came into the house with the gun demanding to know where "Sonny" was.

(IT 135-136). He also identified Veasley at trial. (IT 95-96).

        Detective Scott Cardenas of the Lower Burrell Police Department testified that he

responded to the Smith residence in Lower Burrell on December 16, 2007. (IT 122-123). He

testified that he observed that the front door and door jam were broken out as if the door had

been forced. (IT 130-131). He interviewed Nick Ruffner and entered a description of the BOLO

(be on the lookout) for an individual meeting the description provided to him. The next morning,

Det. Cardenas was contacted by neighboring New Kensington Police Department and was

advised that a person matching that description was looking for Sonny Smith in New

Kensington, .that a Kay Veasley had' filed a report of a stolen vehicle, and that Curtis Veasley

was Kay Veasley's husband. Det. Cardenas then prepared a photo lineup that included Curtis

Veasley's photo, and Nick Ruffner later identified Veasley as the gun-wielding man who broke

through the front door of his grandparents' house on the morning of December 16, 2007. (IT

133-136).

         Veasley's attorney suggested that, because Veasley believed that Sonny Smith had stolen

his wife's car several hours before he entered the Smith residence his entry into that residence

was justified.   2   (IT 147-148). Defense counsel argued that Veasley was searching for Sonny




2 Veasley elected not to testify at trial; however, the fact of the alleged theft of Kay Veasleys' vehicle and the report
that was made to the New Kensington Police Department were admitted by stipulation. (IT 154-155).


                                                           2
                                                                                 Circulated 03/12/2015 09:21 AM



Smith in an attempt to recover the vehicle, and that he had no intent to commit a crime in the

Smith residence or to terrorize Nick Ruffuer.



ISSUES PRESENTED ON APPEAL:



   1. WAS THE EVIDENCE SUFFICIENT TO SUPPORT THE JURY'S FINDING OF
      GUILTY ON THE CHARGE OF BURGLARY?

       The standard of review for a challenge to the sufficiency of the evidence is well-settled:

           The standard we apply in reviewing the sufficiency of the evidence is
           whether viewing all the evidence admitted at trial in the light most
           favorable to the verdict winner, there is sufficient evidence to enable the
           fact-finder to find every element of the crime beyond a reasonable doubt.
           In applying the above test, we may not weigh the evidence and substitute
           our judgment for the fact-finder. In addition, we note that the facts and
           circumstances established by the Commonwealth need not preclude every
           possibility of innocence. Any doubts regarding a defendant's guilt may be
           resolved by the fact-finder unless the evidence is so weak and
           inconclusive that as a matter of law no probability of fact may be drawn
           from the combined circumstances. The Commonwealth may sustain its
           burden of proving every element of the crime beyond a reasonable doubt
           by means of wholly circumstantial evidence. Moreover, in applying the
           above test, the entire record must be evaluated and all evidence actually
           received must be considered. Finally, the finder of fact while passing upon
           the credibility of witnesses and the weight of the evidence produced, is
           free to believe all, part or none of the evidence.

Commonwealth v. Cahill, 95 A.3d 298,300 (Pa.Super. 2014)(citations omitted). While Veasley

did not challenge much of the evidence presented, he did maintain that the Commonwealth had

failed to establish an essential element of the charge of Burglary, namely, that he entered the

Smith residence with the intent to commit a crime therein.

       The offense of Burglary is defined, in pertinent part, as follows:

           Offense deflned.--A person commits the offense of burglary if, with the
           intent to commit a crime therein, the person:




                                                 3
                                                                                Circulated 03/12/2015 09:21 AM



           (I) enters a building or occupied structure, or separately secured or
               occupied portion thereof that is adapted for overnight
               accommodations in which at the time of the offense any person is
               present;

18 Pa.C.S.A. § 3502(a)(I). "The specific intent to commit a crime necessary to establish the

intent element of burglary may be found in a defendant's words or conduct, or from the attendant

circumstances together with alI reasonable inferences therefrom." Commonwealth v. Eck, 439

Pa.Super. 530, 540-541, 654 A.2d 1104, 1108-1109 (pa.Super. 1995), citing Commonwealth v.

Tingle, 275 Pa.Super. 489, 419 A.2d 6 (1980) and Commonwealth v. Madison, 263 Pa.Super.

206,397 A.2d 818 (1979). Further,

            the Commonwealth is not required to specify what crime a defendant,
           who is charged with burglary (or attempted burglary), was intending to
           commit. Commonwealth v. Von Aczel, 295 Pa.Super. 242, 441 A.2d 750
           (1981). Further, the Commonwealth need not prove the underlying crime
           to sustain a burglary conviction. Commonwealth v. Lease, 703 A.2d 506
           (Pa.Super.J997) (burglary conviction affirmed where defendant was
           acquitted of the underlying crimes of theft and receiving stolen property
           because the factfinder could have determined that the defendant entered
           the residence with the intent to steal but did not consummate the theft after
           entry.) See a/so, Commonwealth v. AlSton, 539 Pa. 202, 651 A.2d 1092,
           1095 (1994) (Commonwealth is not required to allege or prove what
           particular crime the defendant intended to commit after entry into a
           residence.)

Commonwealth v. Brown, 886 A.2d 256, 260 (Pa.Super. 2005).

       In this case, the Commonwealth did not specify what crime Veasley intended to commit

in the Smith residence. It was only necessary that the Commonwealth prove beyond a reasonable

doubt that he intended to commit some crime. Viewing the evidence in its entirety in a light

most favorable to the Commonwealth as verdict winner, it is clear that the Commonwealth

sustained its burden. Veasley suggested that Sonny Smith had stolen Kay Veasley's car earlier

that morning and that he had no criminal intent in entering the residence, but that he was merely

trying to retrieve her property. The evidence presented at trial has been set forth above, and will



                                                4
                                                                                   Circulated 03/12/2015 09:21 AM



not be repeated herein. That evidence and the reasonable inferences therefrom was sufficient to

allow the jury to conclude beyond a reasonable doubt that Veasley, who broke through the closed

and locked front door of a private residence of a third party, brandishing a firearm, pointing it at

the head of a juvenile who had been sleeping on a nearby couch, and demanding to see Sonny

Smith, had the intent to commit a crime within that residence. The evidence was therefore

sufficient to sustain the jury's verdict of guilty as to the charge of burglary.               See, e.g.,

Commonwealth v. Kane, 10 AJd 327 (pa.Super. 2010).


   2. WAS THE EVIDENCE SUFFICIENT TO SUPPORT THE JURY'S FINDING OF
      GUILTY ON THE CHARGE OF TERRORISTIC THREATS?

       Veasley likewise argues that the evidence presented at trial was insufficient to sustain the

guilty verdict as to the charge of Terroristic Threats, which is defined, in pertinent part:

           Offense deflned.--A person commits the crime of terroristic threats if the
           person communicates, either directly or indirectly, a threat to:

               (1) commit any crime of violence with intent to terrorize another;

18 Pa.C.S.A. § 2706(a)(J). Further,

           To be found guilty of terroristic threats, a person must "threaten [ J to
           commit any crime of violence with [theJ intent to terrorize another or ... in
           reckless disregard of the risk of causing such terror.... " 18 Pa.C.S. § 2706.
           " '[NJeither the ability to carry out the threat nor a belief by the person
           threatened that it will be carried out is an essential element of the crime.' "
           Commonwealth v. Hudgens, 400 Pa.Super. 79, 582 A.2d 1352, 1358
           (1990) (quoting Commonwealth v. Anneski, 362 Pa.Super. 580, 525 A.2d
373, 376 (1987), appeal denied, 516 Pa. 621, 532 A.2d 19 (1987».
           "Rather, the harm sought to be prevented by the statute is the
           psychological distress that follows from an invasion of another's sense of
           personal security." Commonwealth v. Tizer, 454 Pa.Super. 1, 684 A.2d
           597,600 (1996) (citing Hudgens, at 1358).


Commonwealth v. Fenton, 750 A.2d 863, 865 (pa.Super. 2000). The evidence presented at trial

established that Veasley broke through the closed and locked front door of a private residence of



                                                  5
                                                                                Circulated 03/12/2015 09:21 AM



a third party, brandished a firearm, pointed it at a juvenile who had been sleeping on a nearby

couch, demanded to see Sonny Smith and, all the while pointing a handgun at the head of the

juvenile, told Nick Ruffner, "Don't make me pop you." Ruffner testified that he thOUght that he

was going to die that day. This evidence is clearly sufficient to support the verdict of guilty as

to the charge of terroristic threats. See, e.g., Commonwealth v. Kane, IO A.3d 327 (pa.Super.

2010).


   3. WAS THE EVIDENCE SUFFICIENT TO SUPPORT THE COURT'S FINDING
      OF GUILTY ON THE CHARGE OF POSSESSION OF A FIREARM BY A
      CONVICT?

         Veasley also challenges the sufficiency of the evidence presented at trial to sustain the

verdict of guilty of 18 Pa.C.s. §6105(c)(2) (Persons not to possess, use, manufacture, control,

sell or transfer fireanns). Veasley conceded that he had a prior drug conviction that prevented

him from legally possessing a firearm; however, he argued that the Commonwealth had
           ,
presented insufficient evidence to establish that the firearm allegedly possessed by him met the

statutory definition of "firearm."

         Nick Ruffner testified credibly that the weapon he saw in Veasley's hand "was a pistol."

(IT 90). He also testified that he was familiar with guns, and he knew that it was real. (IT 91).

He described the gun as being shiny, either silver or chrome. (TT 90). The term "Firearm" has

been defined by our legislature as "any pistol or revolver with a barrel length less than 15 inches,

any shotgun with a barrel length less than 18 inches or any rifle with a barrel length less than 16

inches, or any pistol, revolver, rifle or shotgun with an overall length ofless than 26 inches. The

barrel length of a firearm shall be determined by measuring from the muzzle of the barrel to the

face of the closed action, bolt or cylinder, whichever is applicable." 18 Pa.C.S.A. § 6102. As is

often the case, the police did not recover a weapon from Veasley, nor was the weapon left at the



                                                 6
                                                                                               Circulated 03/12/2015 09:21 AM



scene. However, Ruffner testified that he is familiar with fireanns and he was sure that what he

saw was a fireann. (TT 106). The special interrogatory posed to the jury, which was phrased as

requested by the defendant, specifically included the statutory definition of "fireann." The jury

answered in the affirmative. 3

               When evaluating a sufficiency claim, our standard is whether, viewing all
             the evidence and reasonable inferences in the light most favorable to the
             Commonwealth, the factfinder reasonably could have determined that
             each element of the crime was established beyond a reasonable doubt.
             This Court considers all the' evidence admitted, without regard to any
             claim that some of the evidence was wrongly allowed. We do not weigh
             the evidence or make credibility determinations. Moreover, any doubts
             concerning a defendant's guilt were to be resolved by the factfinder unless
             the evidence was so weak and inconclusive that no probability of fact
             could be drawn from that evidence.

Commonwealth v. Kane, 10 A.3d 327, 332 (Pa.Super. 2010), citing Commonwealth v. Habay,

934 A.2d 732, 735 (Pa.Super.2007) (citations omitted). The jury having answered the special

interrogatory in the affirmative, this court then found Veasley guilty at Count 3. Viewing the

evidence in the light most favorable to the Commonwealth as verdict winrier, the evidence was

sufficient to sustain the guilty verdict on the Firearms Act violation, 18 Pa.C.S. §6105(c)(2).



     4. WHETHER THE TRIAL COURT ERRED IN REFUSING TO GIVE THE
        DEFENDANT'S PROPOSED JURy INSTRUCTION?

         Veasley next alleges that the trial court erred in refusing to give his requested jury

instruction on the defense of justification. In support of that request, defense counsel relied upon

l   Regardless of your verdict at Count 1 audlor Count 2, please answer tbe foUowing questiou:

Do you find beyood a reasonable doubt that the Defendant possessed a firearm on December 16, 2007 on Fairview
Drive in the City of Lower Burrell? A firearm is defined generally as any pistol or revolver With a barrel length less
than 15 inches, any shotgun with a barrel length less than 18 ioches or any rifle with a barrel length less than 16
incbes, or any pistol, revolver, rifle or shotgun with an overall length of less than 26 iocbes. The barrel length of a
fl!earm shall be determined by measuring from the muzzle of the barrel to the face of the closed action, bolt or
cylioder, whichever is applicable. For purposes of this question only, the term "firearm" shall include any weapons
which are designed to or may readily be converted to expel any projectile by the action of an explosive, or the frame
or receiver of any such weapon.               YES           NO


                                                          7
                                                                                Circulated 03/12/2015 09:21 AM



the case of Commonwealth v. Birch, 644 A.2d 759 (Pa.Super. 1994). That case, however, was

clearly distinguishable from the facts at hand. The evidence presented at trial did not justify the

use offorce to protect property as is defined in 18 Pa.C.S. §507:

           507. Use of force for the protection of property

           (a) Use of force justifiable for protection of property.--The use of force
           upon or toward the person of another is justifiable when the actor believes
           that such force is immediately necessary:

               (I) to prevent or tenninate an unlawful entry or other trespass upon
               land or a trespass against or the unlawful carrying away of tangible
               movabl e property, if such land or movable property is, or is believed
               by the actor to be, in his possession or in the possession of another
               person for whose protection he acts; or

               (2) to effect an entry or reentry upon land or to retake tangible
               movable property, if:

                   (i) the actor believes that he or the person by whose authority he
                   acts or a person from whom he or such other person derives title
                   was unlawfully dispossessed of such land or movable property and
                   is entitled to possession; and

                   (ii) (A) the force is used immediately or on fresh pursuit after such
                        dispossession; or

                       (B) the actor believes that the person against whom he uses
                       force has no claim of right to the possession of the property
                       and, in the case of land, the circumstances, as the actor believes
                       them to be, are of such urgency that it would be an exceptional
                       hardship to postpone the entry or reentry until a court order is
                       obtained.

           (b) Meaning of possession.--For the purpose of subsection (a) of this
           section:

               (1) A person who has parted with the custody of property to another
               who refuses to restore it to him is no longer in possession, unless the
               property is movable and was and still is located on land in his
               possession.

               (2) A person who has been dispossessed of land does not regain
               possession thereof merely by setting foot thereon.



                                                 8
                                                                       Circulated 03/12/2015 09:21 AM



   (3) A person who has a license to use .or occupy real property is
   deemed to be in possession thereof except against the licensor acting
   under claim of right.

(c) Limitations on justifiable use offorce.--

   (I) The use of force is justifiable under this section only if the actor
   first requests the person against whom such force is used to desist from
   his interference with the property, unless the actor believes that:

       (i) such request would be useless;

       (ii) it would be dangerous to himself or another person to make the
       request; or

       (iii) substantial harm will be done to the physical condition of the
       property which is sought to be protected before the request can
       effectively be made.

   (2) The use offorce to prevent or terminate a trespass is not justifiable
   under this section if the actor knows that the exclusion of the
   trespasser will expose him to substantial danger of serious bodily
   injury.

   (3) The use of force to prevent an entry or reentry upon land or the
   recaption of movable property is not justifiable under this section,
   although the actor believes that such reentry or caption is unlawful, if:

       (i) the reentry or recaption is made by or on behalf of a person who
       was actually dispossessed of the property; and

       (ii) it is otherwise justifiable under subsection (a)(2).

   (4) (i) The use of deadly force is justifiable under this section if:

           (A) there has been an entry into the actor's dwelling;

           (B) the actor neither believes nor has reason to believe that the
           entry is lawful; and

           (C) the actor neither believes nor has reason to believe that
           force less than deadly force would be adequate to terminate the
           entry.




                                      9
                                                                                Circulated 03/12/2015 09:21 AM



                  (ii) If the conditions of justification provided in subparagraph (i)
                  have not been met, the use of deadly force is not justifiable under
                  this section unless the actor believes that:

                      (A) the person against whom the force is used is attempting to
                      dispossess him of his dwelling otherwise than under a claim of
                      right to its possession; or

                      (B) such force is necessary to prevent the commission of a
                      felony in the dwelling.

          (d) Use of confmement as protective force.--The justification afforded
          by this section extends to the use of confinement as protective force only
          if the actor takes all reasonable measures to terminate the confinement as
          soon as he knows that he can do so with safety to the property, unless the
          person confmed has been arrested on a charge of crime.

          (e) Use of device to protect property.--The justification afforded by this
          section extends to the use of a device for the· purpose of protecting
          property onIy if:

              (1) the device is not designed to cause or known to create a substantial
              risk of causing death or serious bodily injury;

              (2) the use of the particular device to protect the property from entry or
              trespass is reasonable under the circumstances, as the actor believes
              them to be; and

              (3) the device is one customarily used for such a purpose or reasonable
              care is taken to make known to probable intruders the fact that it is
              used.

18 Pa.C.S.A. § 507.    Other than the stipUlation that a report had been made to the .New

Kensington Police by Kay Veasley regarding the theft of her motor vehicle, there was no

evidence presented by the defendant that supported the defense of justification as it related to

protection of property. Furthermore, Veasley's actions were not taken immediately after the

alleged theft of the motor vehicle by Sonny Smith. That incident was to have occurred at

approximately 4:30 a.m. on December 16,2007 in the City of New Kensington. Veasley's entry




                                                10
                                                                                Circulated 03/12/2015 09:21 AM



into the Smith residence in the City of Lower Burrell. occurred after daylight on that same day,

hours after the alleged theft of the motor vehicle.

            [W]hen evaluating the propriety of jury instructions, this Court wi11100k
            to the instructions as a whole, and not simply isolated portions, to
            determine if the instructions were improper. We further note that, it is an
            unquestionable maxim of law in this Commonwealth that a trial court has
            broad discretion in phrasing its instructions, and may choose its own
            wording so long as the law is clearly, adequately, and accurately presented
            to the jury for its consideration. Only where there is an abuse of discretion
            or an inaccurate statement of the law is there reversible error.

Commonwealth v. Antidormi, 84 A.3d 736, 754 (Pa.Super.          201~)   (quoting Commonwealth v.

Trippett, 932 A.2d 188, 200 (Pa.Super.2007) and Commonwealth v. Kerrigan, 920 A.2d 190,

198 (Pa.Super.2007». Because there was no evidence presented at trial to support the defense of

justification, it was not error'to deny that requested instruction. It is also clear, however, that

even had the defendant elected to take the stand and testify as to his version of events, the trial

court did not err in determining that the proffered defense did not meet the criteria necessary to

invoke 18 Pa.C.S. §507.


    5. WHETHER THE JURY'S VERDICTS WERE AGAINST THE WEIGHT OF THE
       EVIDENCE?

    The defendant has raised for the first time on appeal a challenge to the weight of the

evidence.

            [A] weight of the evidence claim must be preserved either in a post-
            sentence motion, by a written motion before sentencing, or orally prior to
            sentencing. Pa.R.Crim.P. 607; Commonwealth v. Priest, 18 A.3d 1235,
            1239 (Pa.Super.201 I). Failure to properly preserve the claim will result in
            waiver~ even if the trial court addresses the issue in its opinion.
            Commonwealth v. Sherwood [603 Pa. 92], 982 A.2d 483, 494 (Pa.2009).

Commonwealth v. Lofton, 57 A.3d 1270, 1273 (pa.Super. 2012). Veasley did not file post-

sentence motions in this case, nor did he raise a challenge to the weight of the evidence orally or




                                                  1l
                                                                                          Circulated 03/12/2015 09:21 AM



in writing prior to sentencing. For these reasons, he has waived his right to challenge the weight

of the evidence on appeal.4

        However, even had Veasley properly preserved this issue for appeal, it is without merit.

            A weight of the evidence claim concedes that the evidence is sufficient to
            sustain the verdict, but seeks a new trial on the ground that the evidence
            was so one-sided or so weighted in favor of acquittal that a guilty verdict
            shocks one's sense of justice.

Commonwealth v. Orie. 88 A.3d 983, 1015 (Pa.Super. 2014), citing Commonwealth v. Lyons,

_Pa. - ' 79 A.3d 1053, 1067 (2013).

            A motion for 8 new trial based on a claim that the verdict is against the
            weight of the evidence is addressed to the discretion of the trial court. A
            new trial should not be granted because of a mere conflict in the testimony
            or because the judge on the same facts would have arrived at a different
            conclusion. Rather, "the role of the trial judge is to determine that
            'notwithstanding all the facts, certain facts are so clearly of greater weight
            that to ignore them or to give them equal weight with all the facts is to
            deny justice.' " It has often been stated that "a new trial should be awarded
            When the jury's verdict is so contrary to the evidence as to shock one's
            sense ofjustice and the award of a new trial is imperative so that right may
            be given another opportunity to prevail."

Commonwealth v. Thompson, 93 A.3d 478, 490 (Pa.Super. 2014), citing Commonwealth v.

Horne, 89 A.3d 277, 285 (Pa.Super. 2014). The jury's verdict at Counts I and 2, and this court's

verdict at Count 3, were clearly supported by the weight of the evidence and in no way shocks

the court's sense of justice.




4Veasley, through counsel, did raise an oral motion for acquittal at the close of the Commonwealth's case, which
was denied by this court on the record.


                                                      12
                                                                             Circulated 03/12/2015 09:21 AM




CONCLUSION:

        For the foregoing reasons of fact and of law, the Defendant's issues raised on appeal do

not merit relief.




ATTEST:


Clerk of Courts




c.c.    File
        Leo Ciaramitaro, Esq., Assistant District Attorney
        Timothy P. Dawson, Esq., Counsel for the Defendant




                                               13